DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 10/04/2022 is acknowledged. Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 lists the non-patent literature reference of Matsuzaki et al. twice. Accordingly, one instance of the listing is crossed out on the attached IDS form. An additional Prandoush et al. non-patent literature reference (Laser assisted additive manufacturing of continuous fiber reinforced thermoplastic composites, 2017) was provided and not listed on the IDS. The reference has been listed on the attached PTO-892 form. The references provided are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “Extruder 200” in paragraph [00018], distribution gear 250 in paragraph [00018], and unbroken strand of carbon fiber 333 in paragraph [00025].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [00017], line 4, referring to Fig. 1, recites “-axis motor 142,” which the examiner believes should read “X-axis motor 142”. 
Appropriate correction is required.

Claim Objections
Claim 1 is/are objected to because of the following informalities:  
Claim 1 recites “a mechanical system and control system” which should read “a mechanical system and a control system.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “said control system is adapted to control the printing direction, orientation, whether a cut is needed at the end, and whether heating is needed” in claim 8. The specification describes that the control system “is largely based on that of a regular FDM printer,” with the addition of servo motors, a heater, and “thermal couple” connected to enable the extruding, cutting, and heating mechanisms [00021]. The specification describes that software is “mostly the same as a regular FDM printer, including firmware and slicer” [00022]. A “regular slicer” is used to generate G-code and additional software may be used to scan the G-code to determine the printing direction/orientation, whether a cut is needed, and whether heating is needed, then additional lines of G-code to control the servo motors may be inserted to complete the function [00022]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “said cutting mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim. A cutting mechanism has not been defined by the claims.
Claim 6 recites the limitation “the rotation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A rotation of said servo motor has not been defined by the claims.
Claim 7 recites “said carbon fiber” in line 2. The claims have previously introduced a plurality of carbon fibers; therefore, it is not clear which carbon fiber is referred to by the recitation of “said carbon fiber.” 
Claim 7 recites “a heater to heat and cure said carbon fiber.” The limitation is unclear because the meaning of “to cure said carbon fiber” would not be understood by one of ordinary skill in the art in view of the specification. One of ordinary skill in the art would understand that a resin or matrix material is cured (in line with the present specification, [00020]), not that a carbon fiber is cured. Clarification is required.
Claim 8 recites the limitation “the printing direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim. A printing direction has not been defined by the claims.
Claim 8 recites the limitation “the end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. An end has not been defined by the claims and it is not clear what “the end” refers to – end of a fiber, end of the plurality of fibers, end of a printing pass, etc.
Claim 8 recites “said control system is adapted to control the printing direction, orientation, whether a cut is needed…” It is not clear if the recitation of “orientation” is intended to refer to a printing orientation (following printing direction), or something else. Clarification is required.
Claim 8 recites “said control system is adapted to control…whether a cut is needed at the end, and whether heating is needed.” The term “needed” is a relative term which renders the claim indefinite. The term “needed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Whether a cut or heating is considered “needed” could vary from person to person or project to project, therefore clarification is required to define the scope of the limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lewicki et al., US 20170015060 A1.

Lewicki discloses a 3D printer for additive manufacturing using continuous carbon fiber (Abstract, [0016], [0019]).

    PNG
    media_image1.png
    320
    454
    media_image1.png
    Greyscale


Regarding claim 1, Lewicki discloses a 3D printer for printing continuous carbon fibers (Fig. 1-4) comprising: a mechanical system (print head 106, Figs. 1-4) and a control system (controller, [0016], [0035]). 

Regarding claim 2, Lewicki discloses the limitations of claim 1, wherein said mechanical system includes a carbon fiber extruder (print head 106 which extrudes carbon fiber, [0019], [0034]-[0036]).

Regarding claim 3, Lewicki discloses the limitations of claim 2, wherein said carbon fiber extruder is configured to extrude continuous carbon fibers in an XY plane (extruded material is deposited in a relatively horizontal plane, Figs. 1, 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewicki.

Regarding claim 4, Lewicki discloses the limitations of claim 3, wherein said carbon fiber extruder is rotatable (rotational actuators to move the print head in one to three rotational degrees of freedom [0016]). The reference does not explicitly state that the carbon fiber extruder is able to extrude continuous carbon fibers while being rotated, however it would have been obvious to one of ordinary skill in the art that the taught movement capability with regard to linear and rotational movements of the print head ([0016], [0035]-[0036]) is intended for use while the extruder is extruding, in order to use the freedom of movement to form an extruded product of any shape or pattern.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewicki as applied to claim 4 above, and further in view of Ihn et al., US 20190275755 A1.

Regarding claim 5, Lewicki teaches the limitations of claim 4. Lewicki does not disclose a cutting mechanism including a servo motor connected to a cutting blade.
In the same field of endeavor, Ihn teaches a 3D printer for printing continuous fiber rovings, such as carbon fibers, impregnated with epoxy resin (Abstract) wherein the printer includes a cutting mechanism ([0055], [0064], [0066]) comprising a servo motor (servo motor 23, Fig. 5) connected to a cutting blade (cutter 24, Figs. 2-3 and 5). Ihn teaches the cutter is useful for cutting the continuous roving when a printing path is approaching its end ([0055]).
It would have been obvious to one of ordinary skill in the art to modify the 3D printer of Lewicki to include a cutting mechanism comprising a servo motor connected to a cutting blade in order to provide the capability of cutting the continuous fiber(s) when reaching the end of a printing path, as taught by Ihn.

Regarding claim 6, Lewicki in view of Ihn teaches the limitations of claim 5, wherein said cutting mechanism includes a connecting rod to convert the rotation of said servo motor into linear motion of said cutting blade (Ihn – linkage 21 couples servo motor to cutter, [0064], Fig. 5).

Regarding claim 7, Lewicki in view of Ihn teaches the limitations of claim 6, and Lewicki further discloses a heater to heat and cure said carbon fiber (satellite curing head 124 and alternative curing system 125, Fig. 3, [0041], [0043]).

Regarding claim 8, Lewicki in view of Ihn teaches the limitations of claim 7, wherein said control system is adapted to control the printing direction, orientation, whether a cut is needed at the end, and whether heating is needed (Lewicki - movement of print head is controlled by computer controller, control via G-code [0035], control of heating [0016]; Ihn – cutter is computer controlled [0066]). It would have been obvious to one of ordinary skill in the art to ensure the controller of Lewicki in view of Ihn is adapted to control the printing direction and orientation, whether a cut is needed at the end, and whether heating is needed as part of the routine control of the components of the 3D printer in order to form a desired three-dimensional product.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140328963 A1, Mark et al.; US 20190202117 A1, Alfson et al.; US 20200324460 A1, Barnes et al.; and US 20190315055 A1, Tyler et al., teach a 3D printer for printing continuous carbon fiber strands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754